b 5 6 789 is
% 7;
RECEIVED & FILED 25
IN THE UNITED STATES DISTRICT COURT = SSNS OFFICE
FOR THE DISTRICT OF PUERTO RICO FEB 21 2019

=
% US DISTRICT COURT &
“35 SAN JUAN, PR ~~

 

 

UNITED STATES OF AMERICA, os © ~
Plaintiff, %56789
Vv. CRIMINAL NO. 19- 4hy LM)
- SEALED
Defendant.
MOTION TO SEAL CRIMINAL COMPLAINT
TO THE HONORABLE COURT:

COMES NOW the United States of America, by and through the undersigned attorney,
and very respectfully states and prays:

1. That attached to this motion is a sealed envelope containing a Criminal Complaint that
is self-explanatory.

2. That after due consideration by this Honorable Court, the United States of America
respectfully requests that the Criminal Compliant be kept under seal until the arrest of the
defendant.

WHEREFORE, the United States respectfully prays the Court to grant this request.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 21 day of February 2019.

   
     

ROSA E

ALIA RODRIGUEZ-VELEZ
Un, it Vp

States Attorney

   

 

GRANTED. eyander Alum
DATE: 2,1 2019 Assistant U.S. Attorney
; USDC# G01915
Torre Chardon, Suite 1201
BRUCE, COAVERIN 350 Carlos Chardon Ave.

Wietiol Site: Meaistrate Indge

San Juan, P.R. 00918
